F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         March 23, 2006
                                 TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                          Clerk of Court

 MICHAEL COFFMAN,

       Petitioner - Appellant,
                                                        No. 05-7122
 v.                                               (D.C. No. 04-CV-250-W)
                                                        (E.D. Okla.)
 HASKELL HIGGINS, Warden,

       Respondent - Appellee.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, McKAY, and LUCERO, Circuit Judges.


      Michael Coffman, an inmate appearing pro se, seeks a certificate of

appealability (“COA”) to appeal from the district court’s dismissal of his petition

for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. In order to merit a

COA, Mr. Coffman must make “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S.

322, 336 (2003) (internal quotation omitted). To make such a showing, he must

demonstrate that reasonable jurists would find the district court’s resolution of the

constitutional issue contained in his motion debatable or wrong. Id.; Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000). Because Mr. Coffman has not made that
showing, we deny a COA and dismiss the appeal.

      On August 30, 1994, Mr. Coffman pleaded guilty to two counts of running

a road block (counts I and II) and to driving under the influence of intoxicating

beverage after former conviction of two felonies (count III). On counts I and II,

he was sentenced to 20 years imprisonment with 10 years suspended. On count

III, he was sentenced to 5 years imprisonment. All sentences ran concurrently.

On January 7, 1998, the state district court granted post-conviction relief and

modified the sentences on counts I and II to 5 years, and count III to 5 years

suspended, all to run consecutively. Upon state application and after a hearing,

the court revoked Mr. Coffman’s 5 year suspended sentence on May 23, 2003.

      Mr. Coffman appealed the revocation arguing in part that the State violated

double jeopardy by changing count III to a suspended sentence and subsequently

revoking it. The Oklahoma Court of Criminal Appeals (“OCCA”) held (1) its

review was limited to the validity of the revocation order pursuant to Rule

1.2(D)(4), Rules of the OCCA, and (2) any challenge to the original or amended

sentence was required to be brought via a direct appeal or post-conviction

procedures, and Mr. Coffman did not appeal the original sentence, or the district

court’s amended sentence (modified on post-conviction). R. Doc. 15, Ex. 4 at 2.

      Mr. Coffman filed his federal habeas petition on November 1, 2005. The

district court, adopting the magistrate judge’s findings and recommendation,


                                         -2-
determined that Mr. Coffman’s double jeopardy claim was procedurally barred.

The magistrate judge determined that Mr. Coffman had not shown cause and

prejudice, nor a fundamental miscarriage of justice, that might excuse the

procedural bar. See Coleman v. Thompson, 501 U.S. 722, 749-50 (1991); see also

Demarest v. Price, 130 F.3d 922, 941-42 (10th Cir. 1997). On appeal, Mr.

Coffman contends that the 5-year sentence on count III was discharged prior to

the state district court modifying it to a suspended sentence. He argues that this

violates federal double jeopardy protection and due process.

      Where the district court dismisses a petition on procedural grounds, a COA

requires the inmate to demonstrate that it is reasonably debatable whether (1) the

petition states a valid claim of the denial of a constitutional right, and (2) the

district court’s procedural ruling is correct. Slack, 529 U.S. at 484. Mr.

Coffman’s lack of legal training does not constitute cause for the procedural

default because there is no right to counsel in post-conviction proceedings.

Coleman, 501 U.S. at 757. Insofar as Mr. Coffman attempts to demonstrate

factual innocence that might excuse procedural default, it surely appears that Mr.

Coffman had good reason not to appeal the amended sentence as it was beneficial

to him overall, reducing the sentence on counts I and II and suspending the

sentence on count III. R. Doc. 15 at 6. In sum, the district court’s resolution of

the procedural issue is not reasonably debatable. As for the due process claim,


                                          -3-
Mr. Coffman did not raise it below and thus it is deemed waived. See Smith v.

Secr’y of New Mexico Dept. of Corr., 50 F.3d 801, 814 n.22 (10th Cir. 1995).




                                       -4-
We DENY Mr. Coffman’s application for a COA and DISMISS the appeal.

                            Entered for the Court


                            Paul J. Kelly, Jr.
                            Circuit Judge




                             -5-